The opinion of the Court was drawn up by
Emery J.
It is urged, that without the deed of the demand-ant to the tenant, he could not hold the land by any award the referees could have made under the submission. And there may be truth in the assertion. Still there are certain things occurring in the course of judicial proceedings, which must assume a binding efficacy. If parties in our courts of record of common law jurisdiction, enter into special agreements with respect to their rights, and make them a rule of the court in submitting their controversies to referees, which are consummated by the award of referees, and accepted by the Court, preliminary arrangements, if fairly made, must he understood to be irrevocable, and are not to be examined over again, in questions which could not have' arisen, but for those antecedent steps, taken voluntarily by the parties, preparatory to the Court’s lending its authority to accomplish their wishes. Then, doubtless the expectation was confidently indulged, that the controversy would be rightly settled by the tribunal of their own choosing. Mere disappointment in the result is not a ground for revocation. On the same principle, in cases of usurious contracts, if a mortgage be given as collateral security for the payment of it, upon which a judgment has been recovered, the mortgagor cannot, in an action upon the mortgage, avoid his deed on the ground of usury. Thacher & al. v. Gammon, 12 Mass. R. 268.
And where a deed was deposited by the grantor with W, as an escrow, to be delivered to the grantee, on his producing a mortgage executed and recorded, and a certificate of the register of there being no other incumbrance on record, and W, on receiving the mortgage and certificate of registry, by the register, &c. delivered the deed to the grantee, and the mortgage to the grantor; it was held that the condition was performed, and the deed well delivered to the grantee, and that it related back, so as to give effect to an intermediate conveyance by the grantee to C, although the register made a mistake in the registry of the mortgage, as to the amount *383of the debt, expressing it to bo 300 instead of 3000 dollars. Beekman v. Frost, 18 Johns. R. 544.
The case of Porter v. Cole, 4 Greenl. 20, contains a construction of this Court on facts somewhat analogous to those now under consideration. There the deed from Cole was left with the referees, on the express condition only, that it should be delivered to Porter, if the report of the referees was accepted, and became a settlement of all demands between them. But on Porter’s objection it was set aside. However, prior to its rejection, one of the referees delivered said deed to said Porter, in the presence of said Cole. And the Court say, “ It was evident that the above condition was annexed for Cole’s benefit, and therefore he might, at his pleasure, waive it, and assent to the delivery of the deed before performance of the condition. And upon such delivery, it would at once become the deed of Cole/’ In the present case, the award of the referees states that the conditions required by the terms of the rule of reference and the agreement thereto, preliminary to a hearing, having been fully complied with, they proceeded to award the sum to be paid by Carleton, made it known to the said Carleton, Tyler, Wood, and Jones. The note was given by Carleton as agreed, and the deed delivered to Carleton, by the chairman, and by Carle-ton received.
Whatever might be said of an award, simply, which is now viewed with great liberality, as the decision of judges of the parties’ own choosing, it acquires additional solemnity and importance when it is returned to a Court of competent jurisdiction, and is there contested by the parties, and afterwards by the Court accepted. It then becomes rem judicatam, and lias all the conclusive character of oilier judgments. It must be held conclusive upon the parties, and is only to be affected by a review or writ of error. In the collateral way proposed, it is not to be vacated. It would be substantially an attempt to try over again, collaterally, a subject which has already been decided. And this is a much stronger case than that in Homes & al. v. Avery, 12 Mass. R. 134, where neither the submission or award were in writing. That was an action for money had and received, to recover back the money paid upon an award. The Chief Justice, delivering the opinion of the Court, on the directions given at the trial, on the conclusive char*384acter of the award, “ did observe, that if the plaintiff could prove, that evidence was fraudulently concealed, or that the arbitrators were imposed upon by any false statements of the defendant, the case might be different.” But we view the present case as standing upon different ground. And if litigation is to be terminated, we ought to consider that the conclusion should come by the judgments of our Courts of law, when all the objections against the acceptance of the report were open to the present plaintiff and by that court were deemed inadequate to defeat the award. That very inquiry involved the whole of the present proposition, (see Gardner v. Buckbee, 3 Cowen, 120,) for it would be absurd to ratify the award, and compel Carleton to pay his notes, without having the benefit of the conveyance, which was by the agreement of the parties made the condition of entering into the reference. We conceive that agreeably to decided cases, on questions of this description, the nonsuit should be confirmed.